

117 HR 3254 IH: To terminate Federal Pandemic Unemployment Compensation.
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3254IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Mr. Loudermilk (for himself, Mr. Meuser, Mrs. Greene of Georgia, Mr. Norman, Mr. Jackson, Mr. Latta, Mr. Hice of Georgia, Ms. Van Duyne, Mrs. Cammack, Mr. DesJarlais, Ms. Stefanik, Mr. Gibbs, Mr. Wenstrup, Mr. Austin Scott of Georgia, Mr. Cawthorn, and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo terminate Federal Pandemic Unemployment Compensation.1.Termination of Federal Pandemic Unemployment Compensation(a)In generalSection 2104(e)(2) of the CARES Act (15 U.S.C. 9023(e)(2)) is amended by striking September 6, 2021 and inserting May 31, 2021.(b)AmountSection 2104(b)(3)(A)(ii) of such Act (15 U.S.C. 9023(b)(3)(A)(ii)) is amended by striking September 6, 2021 and inserting May 31, 2021.